Citation Nr: 0512917	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in November 2002.  A Statement of the Case was 
issued in October 2003.  A timely appeal was received in 
November 2003.  The veteran initially requested a hearing 
before the Board at the RO, but later revoked that request.


FINDINGS OF FACT

1.  In March 2000, the RO denied the veteran's claim for 
service connection for bipolar disorder.  The veteran did not 
perfect his appeal of that decision, and it is final.

2.  Although some of the evidence received since March 2000 
related to the veteran's claim for service connection for 
bipolar disorder is new, it is not material.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied service 
connection for bipolar disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2004).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for bipolar disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in September 2002, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the veteran in December 
2003.  These letters advised the veteran of the first, second 
and third elements required by the Pellgrini II Court as 
stated above.  In addition, he was told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case also notified the 
veteran of the specific reasons why this particular claim was 
denied, and the information and evidence needed to 
substantiate the claim. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  

With respect to the VA's duty to assist, the veteran's 
service medical records are in the file.  The veteran's 
representative obtained and submitted private treatment 
records from December 1999 through December 2002.  The 
veteran submitted a letter from his private treating 
psychiatrist dated in August 2002.  He has not identified any 
other treatment by either VA or a private medical provider.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
veteran has failed to submit new and material evidence to 
reopen his claim for service connection for bipolar disorder, 
VA is not obligated to provide him with a medical 
examination.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  





II.  Analysis

In August 2002, the RO received the appellant's claim for 
service connection for bipolar disease.  Since the claim was 
previously denied, the veteran's claim is one to reopen.  VA 
may reopen and review a claim that has been previously 
denied, and is final, if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period, i.e., one 
year from the date of notification of the RO decision or 60 
days from the date of the issuance of the Statement of the 
Case, whichever is later.  38 U.S.C.A. § 7105(b) and (c).  
Although he filed a notice of disagreement within one year of 
notification of the RO denying his claim for service 
connection for bipolar disorder, the veteran failed to 
perfect his appeal by filing a substantive appeal with the RO 
within the allowed time period.  Therefore, the March 2000 
rating decision is final.  38 U.S.C.A. § 7105.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2003).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to March 2000 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Evidence submitted with the veteran's present claim include 
the veteran's statements, an August 2002 letter from his 
treating psychiatrist, and treatment records from December 
1999 through December 2002.  The Board has considered all of 
this evidence, in conjunction with the evidence filed prior 
to March 2000, and finds that, although some of it is new, 
none of it is material.  

The only new evidence received were the private treatment 
records from December 1999 through December 2002.  These 
records, however, are not material because they are 
cumulative.  The file already contains past treatment records 
reflecting the veteran has been under treatment with his 
psychiatrist for bipolar disorder.  This evidence is merely a 
record of the continuation of that treatment.  The records 
are, therefore, cumulative and not material evidence to 
reopen the veteran's claim.

The veteran's statements are not new, but rather are 
redundant.  They merely restate the same contentions the 
veteran previously made which were considered in rendering 
the March 2000 rating decision.  His statements are, 
therefore, not new evidence.

The veteran also submitted a letter from his treating 
psychiatrist dated in August 2002.  A review of the entire 
claims file shows that letters from the same psychiatrist 
were previously submitted in May 1999 and December 1999.  In 
comparing these letters with the August 2002 letter, it is 
clear that the August 2002 letter is merely the combination 
of these two earlier letters, (almost verbatim).  No new 
information or opinion has been provided.  The August 2002 
letter is, therefore, redundant rather than new evidence.  

The Board acknowledges the veteran's sincere belief that his 
bipolar disorder was aggravated by his active military 
service, and that his belief is based upon the opinion of his 
treating psychiatrist.  It is clear that the veteran does not 
understand why VA has discounted his psychiatrist's opinion.  
VA is not bound to accept an opinion based on history 
provided by the veteran and on unsupported clinical evidence.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  There is no 
indication in the psychiatrist's letter that his opinion that 
the veteran's bipolar disorder began prior to service and was 
aggravated by service is based upon anything more than a 
history given by the veteran.  Neither has the psychiatrist 
provided reference to any medical authority upon he relied in 
rendering his opinion.  Such an opinion is simply not 
sufficient to establish a relationship between the veteran's 
current mental disability and his military service.  

In any event, not having received new and material evidence, 
the claim is not reopened and the appeal is denied.


ORDER

New and material evidence has not been received, and the 
veteran's claim for service connection for bipolar disorder 
is not reopened.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


